Citation Nr: 1647307	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  11-33 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and hiatal hernia.

4.  Entitlement to service connection for a lumbar spine disability.

5.  Entitlement to service connection for genital herpes.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from March 1974 to April 1974, and in the United States Navy from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2011 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia.  The service connection issues on appeal have been broadened and recharacterized to ensure that all diagnoses are considered.

The Veteran was scheduled for a Board hearing in October 2016, and was provided notice of the same in September 2016.  However, as he subsequently cancelled the hearing, and has not since requested that it be rescheduled, his pending hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(e).

The issues of entitlement to service connection for genital herpes, a lumbar spine disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied the Veteran's service connection claim for a left knee disability.  The Veteran was notified of his appellate rights and did not appeal the decision, and new and material evidence was not received within one year of its issuance.

2.  Additional evidence received more than one year since the April 1999 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the service connection claim for a left knee disability, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's GERD is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  The evidence received more than one year since the April 1999 rating decision is new and material, and the claim of entitlement to service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for entitlement to service connection for GERD are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen his service connection claim for a left knee disability.  See August 2010 VA Form 21-0820.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The Veteran filed a service connection claim for a left knee disability in April 1998.  An April 1999 rating decision denied the claim on the basis that there was no evidence that showed that his current left knee condition had any relationship to service.

The Veteran was notified of the determination and his appellate rights but did not appeal.  No new and material evidence was submitted within one year of the rating decision.  As such, the rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

New and material evidence has been submitted, including records from Dr. Neff, a private orthopedist.  Dr. Neff opined in a June 2010 statement that it is at least as likely as not that the Veteran's left knee complaints are related to service.  This evidence relates to an unestablished fact necessary to substantiate the claim, namely a relationship between service and his left knee disability.  Accordingly, the service connection claim is reopened.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

GERD

The Veteran contends that his GERD began during active duty in June 1977.  See May 2011 VA examination.

As to current disability, despite the May 2011 VA examiner's finding of no current diagnosis of GERD, there is evidence that he has had such disability since filing his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).  Specifically, Dr. Stockwell, a private gastroenterologist, noted a diagnosis of chronic GERD in a treatment record dated June 2010.  Further, he indicated that for 35 years the Veteran had epigastric pain off and on.  Further, VA treatment records demonstrate that in March 2011 his GERD was controlled with medication, in June 2011 his GERD was poorly controlled with medication, and in March 2012, his GERD medication was increased.  Accordingly, the first element of service connection is established.

With regard to the second element of service connection, the Veteran's service treatment records show that he was treated for gastroenteritis and abdominal pain.  See December 1974, May 1976, June 1977, July 1977, April 1978 service treatment records.  Consequently, the second element of service connection is also established.

Regarding the final element of service connection, nexus, in favor of the claim is a June 2010 statement from Dr. Stockwell.  He opined that the Veteran's current upper gastrointestinal symptoms are highly probable to be the same as they were in service.  He explained that in June 1977, the Veteran was treated for gastroenteritis with prominent nausea and vomiting.  Further, he indicated that the Veteran had recurrent chest pain in service that was likely attributable to GERD, and emphasized that GERD is a chronic condition.  

Against the claim is a June 2010 private treatment record in which a physician's assistant opined that his gastroenteritis in 1977 was an acute event.  However, she admitted that she was not a gastroenterologist and instructed the Veteran to take his paperwork to a gastroenterologist and have him offer an opinion.  There are no other pertinent opinions of record.

The Board affords more probative value to the opinion of Dr. Stockwell, who has heightened expertise regarding the nature and etiology of GERD.  Accordingly, all elements are satisfied, and service connection for GERD is established.  



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for GERD.

Service connection for GERD is granted.


REMAND

Genital Herpes

The Veteran has a current diagnosis of genital herpes.  See March 2012 VA treatment record.  October and November 1975 service treatment records note urethral discharge and tongue redness for one week, and shows a diagnosis of herpes.  However, there was no indication of whether this diagnosis was oral or genital herpes.  A June 1977 service treatment record shows that he complained of jock itch and pimples on the shaft of penis.  The Veteran stated in a September 2010 correspondence that he has been treated for genital herpes on several instances annually since the outbreak from 1974-1978 to the present.  He also reported having outbreaks that last approximately 2 weeks.  See September 2010 VA Form 21-4138.  
As the evidence suggests that the Veteran's genital herpes may be related to service.  Therefore, VA's duty to obtain an examination as to the nature and etiology of this condition is triggered.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Lumbar Spine Disability

In a September 2010 correspondence, the Veteran contends that he has had back problems since service.  He also contends that these problems have progressively worsened over the years.

The Veteran has a current diagnosis of scoliosis and chronic low back pain.  See March 2011 VA treatment record.  In November 1977, he complained of lower back pain.  A December 1977 service treatment record shows that he complained of low back pain and was diagnosed with muscle strain.  In December 1977, he was also diagnosed with trapezius muscle strain with spasms.  June 1981 x-rays showed scoliosis.  Dr. Neff, a private orthopedist, indicated in a June 2010 treatment record that the Veteran had ongoing orthopedic problems over the years.  Dr. Neff stated that his scoliosis was not traumatic and that his back pain may be related to it.  He noted that although the medical records do not indicate any specific history of injury, the Veteran had "considerable activity with his service record, indicating various duty stations and difficulties."  

In a June 2010 statement, Dr. Neff opined that the Veteran's low back problems probably existed prior to enlistment but was aggravated in service.  Dr. Neff explained that "[h]is back condition is a growth problem with which he probably entered the service but was aggravated by service duty."  This opinion is not adequate, alone, to adjudicate the claim because it is not supported by sufficient rationale.  The Board finds that a VA examination is therefore necessary to address the etiology of the Veteran' back disability, to include whether scoliosis is a congenital disease or defect.  See 38 C.F.R. § 3.303(c); VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).

Left Knee Disability

Regarding the left knee claim, the Veteran has diagnoses of degenerative joint disease; osteoarthritis; torn medial meniscus; chondromalacia of the medial femoral condyle, medial and lateral tibial plateaus, patella and trochlea; and small tibial osteophyte and moderated effusion with scars.  He was afforded a VA examination in August 2011.  However, the Board does not find the August 2011 VA etiological opinion adequate, as the Veteran has reported 37 years of pain and discomfort, and the examiner simply based his nexus opinion on a negative separation exam and no documentation of medical or orthopedic treatment for any left knee condition for 20 years.  

Also of record is the July 2010 report of Dr. Neff, who relates the Veteran's left knee problems to service.  As rationale, Dr. Neff discusses "health records from 1978," demonstrative of "cumulative wear and tear on his knee . . . until his discharge from active duty."  The claims folder contains no relevant evidence dated between January 1978 and the Veteran's separation from service in May 1978.  Thus, as it unclear upon which records Dr. Neff was basing in his opinion, remand is therefore warranted to secure these records, and if unsuccessful, obtain an addendum opinion.  

Further, any outstanding VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records.

2.  Request that the Veteran submit copies of the 1978 medical records he provided to Dr. Neff in June 2010 demonstrative of left knee problems prior to his separation from active duty.  Document all efforts to obtain such records in the claims file.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his genital herpes.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

Please opine as to whether it is at least as likely as not (50 percent or greater probability) that his genital herpes had its onset during service or is otherwise the result of service.  In addressing this question, the examiner must discuss the October and November 1975 service treatment records noting urethral discharge, tongue redness for one week, and a diagnosis of herpes; and a June 1977 service treatment record showing that the Veteran complained of jock itch and pimples on the shaft of penis.  

A robust rationale should be furnished for any opinion expressed.

4.  Then schedule the Veteran for a VA examination to assess the nature and etiology of any back disability found to be present, including scoliosis.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  After a review of the claims file, including the lay statements provided by the Veteran, the examiner should address the following:

(a) Is the Veteran's diagnosed scoliosis a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is more or less stationary in nature while the latter is capable of improving or deteriorating.

(b) If the diagnosed scoliosis is determined to be a congenital or developmental defect, please opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran incurred any superimposed disease or injury on such congenital defect during his military service.  If so, please describe the resultant disability.

(c) If the Veteran's scoliosis is determined to be a congenital or developmental disease, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disease was aggravated (permanently worsened beyond the normal progress of the disease) by the Veteran's period of active service.  

(d) If the Veteran's scoliosis does not have a congenital origin, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service.

(e) For any back disability found to be present other than scoliosis, please opine as to whether it is at least as likely as not (50 percent probability or greater) that such disability was incurred in or is otherwise related to military service.

In addressing the foregoing questions, the examiner must discuss the November 1977 service treatment record showing that the Veteran complained of lower back pain; December 1977 service treatment records showing complaints of low back pain, and diagnoses of muscle strain and trapezius muscle strain with spasms; June 1981 x-rays showing scoliosis; Dr. Neff's June 2010 treatment records and statement; and the March 2011 VA treatment record noting scoliosis and chronic low back pain.

5.  If and only if the 1978 treatment records are not obtained in response to item (2) above, obtain an addendum opinion from an examiner other than the August 2011 examiner to determine the etiology of the Veteran's current left knee disability.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is needed unless the examiner determines otherwise.  All findings should be reported in detail.  Following a review of the claims file, the examiner should address the following for all currently diagnosed left knee disabilities:

Please opine as to whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed left knee disorder (to include degenerative joint disease; osteoarthritis; torn medial meniscus; chondromalacia of the medial femoral condyle, medial and lateral tibial plateaus, patella and trochlea; and small tibial osteophyte and moderated effusion with scars) had its onset directly during service or is otherwise the result of service.  In addressing this question, the examiner must discuss his in-service complaint of left knee pain in June 1974; and Dr. Neff's June 2010 statement indicating that the Veteran's left knee complaints are service related.

6.  Then, after taking any additional development deemed appropriate, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


